DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the second drive assembly is driven by the first cleaning roller” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “configured to deliver solution through the first dispensing member when the body is pivoted toward the second side of the cleaning head and configured to deliver solution through the second dispensing member when the body is pivoted towards the first side of the cleaning head “ in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 14, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the actuator".  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, examiner interprets “the actuator” as “an actuator”.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are failing to explain the structural components that allow the pivoting of the body to deliver solution through the first dispensing member or the second dispensing member.
Claim 14 recites the limitation "the housing first radius" and “the housing second radius”.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, examiner interprets "the housing first radius" and “the housing second radius” as “a housing first radius" and “a housing second radius”.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are failing to explain the structural components that allow the pivoting of the body to deliver solution through the first dispensing member or the second dispensing member.
Claims 5-6, and 25-27 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (2020/0196818) or alternatively in view of Anthony (3,774,262).
Regarding Claim 1, Verhasselt teaches A floor cleaner (Ref. 10, Fig. 1, [0025]) comprising: 
a body (Ref. 18, Fig. 1, [0025]); 
a cleaning head (Ref. 12, Fig. 1, [0025]) pivotally connected to the body (Fig. 1), the cleaning head having a first side (See annotated Fig. 3 below), a second side (See annotated Fig. 3 below) opposite the first side, and two lateral sides (See annotated Fig. 3 below) extending between the first and second sides; 
a first cleaning roller (Ref. 30, Fig. 2, [0031]) and a second cleaning roller (Ref. 32, Fig. 2, [0031])  parallel to the first cleaning roller operatively positioned on the cleaning head, extending longitudinally between the two lateral sides (Fig. 3); 
at least one drive assembly (Ref. 80&82, [0063], Fig. 3) configured to rotate at least one of the first cleaning roller and the second cleaning roller ([0034] describes motors to rotate at least one of the rollers); 
a liquid distribution system including a supply tank (Ref. 20, Fig. 1, [0025]), a first dispensing member (Ref. 44, Fig. 8, [0035]) in fluid communication with the supply tank, and a second dispensing member (Ref. 44, Fig. 8, [0035] describes one or more fluid dispensing systems being able to be dispensing orifices) in fluid communication with the supply tank ([0035]), wherein the first dispensing member is configured to deliver solution to a surface to be cleaned in a first direction beyond the first side of the cleaning head ([0037], Fig. 8) and the second dispensing member is configured to deliver solution to the surface to be cleaned in a second direction beyond the second side of the cleaning head ([0037], Fig. 8) ; 
a recovery reservoir (Ref. 22, Fig. 1, [0025]) configured to receive the solution extracted from the surface to be cleaned ([0025]).  
Verhasselt teaches that the plurality of dispensing members can extrude out the front of the device (Fig. 1).  By having the second dispensing member at the front, it is capable of delivering solution to the surface in a second direction beyond the second side because the solution would be delivered beyond the second side in a forward direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of dispensing member extrude out the front of the device because the solution would be delivered in a second direction beyond the second side of the cleaning head.  
Further, Anthony teaches a floor cleaning apparatus that teaches adjustable nozzles and can be considered analogous art because it is within the same field of endeavor.  Anthony teaches cleaning nozzles pointing in different directions ((Ref. 105, Fig. 4, [Col. 5, Line 56-57]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide dispensing members in both a forward and rearward position to provide improved cleaning when wetting the surface in both a forward and return motion as seen in Anthony.  

    PNG
    media_image1.png
    585
    740
    media_image1.png
    Greyscale

Regarding Claim 2, Verhasselt as modified teaches the limitations of claim 1, as described above, and Verhasselt further teaches wherein the floor cleaner is supported from the surface to be cleaned by the first cleaning roller and the second cleaning roller (Fig. 1, shows the floor cleaner supported by the surface to be cleaned by rollers).

Regarding Claim 5, Verhasselt as modified teaches the limitations of claim 1, as described above, and Verhasselt further teaches wherein the cleaning head is configured to deliver solution through the first dispensing member when the body is pivoted toward the second side of the cleaning head and configured to deliver solution through the second dispensing member when the body is pivoted towards the first side of the cleaning head (Ref. 44, [0035-0037] teaches dispensing members that are capable of delivering solution to the different dispensing members no matter the orientation of the body). 

Regarding Claim 24, Verhasselt teaches A floor cleaner (Ref. 10, Fig. 1, [0025]) comprising: 
a body (Ref. 18, Fig. 1, [0025]); 
a cleaning head (Ref. 12, Fig. 1, [0025]) pivotally connected to the body (Fig. 1), the cleaning head having a first side (See annotated Fig. 3 below), a second side (See annotated Fig. 3 below) opposite the first side, and two lateral sides (See annotated Fig. 3 below) extending between the first and second sides, the cleaning head further including a first surface cleaning member (Ref. 30, Fig. 2, [0031] adjacent the first side and a second surface cleaning member (Ref. 32, Fig. 2, [0031])  adjacent the second side; and 
a liquid distribution system including a supply tank a supply tank (Ref. 20, Fig. 1, [0025]), a first dispensing member (Ref. 44, Fig. 2, [0035]) in fluid communication with the supply tank, and a second dispensing member (Ref. 44, Fig. 2, [0035]) in fluid communication with the supply tank ([0035]), wherein the first dispensing member is configured to deliver solution to a surface to be cleaned in a first direction beyond the first side of the cleaning head ([0037], Fig. 8) and the second dispensing member is configured to deliver solution to the surface to be cleaned in a second direction beyond the second side of the cleaning head ([0037], Fig. 8), wherein the cleaning head is configured to deliver solution through the first dispensing member when the body is pivoted toward the second side of the cleaning head and configured to deliver solution through the second dispensing member when the body is pivoted towards the first side of the cleaning head (Ref. 44, [0035-0037] teaches dispensing members that are capable of delivering solution to the different dispensing members no matter the orientation of the body). 
Verhasselt teaches that the plurality of dispensing members can extrude out the front of the device (Fig. 1).  By having the second dispensing member at the front, it is capable of delivering solution to the surface in a second direction beyond the second side because the solution would be delivered beyond the second side in a forward direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of dispensing member extrude out the front of the device because the solution would be delivered in a second direction beyond the second side of the cleaning head.  
Further, Anthony teaches a floor cleaning apparatus that teaches adjustable nozzles and can be considered analogous art because it is within the same field of endeavor.  Anthony teaches cleaning nozzles pointing in different directions ((Ref. 105, Fig. 4, [Col. 5, Line 56-57]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide dispensing members in both a forward and rearward position to provide improved cleaning when wetting the surface in both a forward and return motion as seen in Anthony.

    PNG
    media_image1.png
    585
    740
    media_image1.png
    Greyscale


Regarding Claim 27, Verhasselt as modified teaches the limitations of claim 24, as described above, and Verhasselt further teaches wherein the first surface cleaning member includes a cleaning roller (Fig. 2, Ref. 30, [0031]) and wherein the second surface cleaning member includes a cleaning roller (Fig. 2, Ref. 30, [0031]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as applied to claim 1-2, 5, 24, and 27  above, and further in view of Beskow (2008/0148512).
Regarding Claim 3, Verhasselt as modified teaches the limitations of claim 1, as described above, and Verhasselt further teaches the liquid dispenser is activated by the manipulation of controls [0027] but fails to explicitly disclose the distribution of solution is from the liquid distribution system is initiated by an actuator.  Beskow teaches a floor cleaning apparatus with a fluid distribution system and can be considered analogous art because it is within the same filed of endeavor.  Beskow teaches wherein the distribution of the solution from the liquid distribution system is initiated by an actuator (Ref. 124, Fig.1A, [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid distribution system, as taught by Verhasselt, with an actuator, as taught by Beskow, since such a modification an alternate equivalent structure to allow the user to control the distribution of cleaning solution. 

Regarding Claim 4, Verhasselt as modified teaches the limitations of claim 1, as described above, and Verhasselt further teaches the liquid dispenser is activated by the manipulation of controls [0027] but fails to explicitly disclose wherein the actuator is a trigger.  Beskow teaches a floor cleaning apparatus with a fluid distribution system and can be considered analogous art because it is within the same filed of endeavor.  Beskow teaches wherein the actuator is a trigger (Ref. 124, [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid distribution system, as taught by Verhasselt, with the actuator as a trigger, as taught by Beskow, since such a modification an alternate equivalent structure to allow the user to control the distribution of cleaning solution.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as applied to claim 1-2, 5, 24, and 27  above, and further in view of Grove (2007/0214595).
Regarding Claim 8, Verhasselt as modified teaches the limitations of claim 1, as described above, but fails to explicitly teach at least one of the first and second dispensing members is positioned on the body.  Grove teaches a floor cleaner with a fluid distribution system and can be considered analogous art because it is within the same field of endeavor.  Grove teaches wherein at least one of the first and second dispensing members is positioned on the body (Ref. 19, Fig. 1, [0023] discloses a nozzle stored on the body and can be detached for ease of use and spray).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the one of the first and second dispensing members, as taught by Verhasselt, to be positioned on the body, as taught by Grove, since such a modification is merely an alternate equivalent structure to dispense cleaning solution to the floor and it would provide more functionality by allowing the nozzle to be easily detached for a wider range of spraying.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as applied to claim 1-2, 5, 24, and 27  above, and further in view of Parr (2005/0132524).
Regarding Claim 9, Verhasselt as modified teaches the limitations of claim 1, as described above, and Verhasselt further teaches multiple dispensing members (Ref. 44, Fig. 8, [0035] describes one or more fluid dispensing systems being able to be dispensing orifices). Verhasselt fails to explicitly teach the third and fourth dispensing members on the two lateral sides.  Parr teaches a floor cleaner with a fluid distribution system and can be considered analogous art because it is within the same field of endeavor.  Parr teaches wherein a third dispensing member (Ref. 245L, Fig. 1, [0016]) on one of the two lateral sides (Fig. 1, [0016]) and a fourth dispensing member on the other of the two lateral sides of the cleaning head (Ref. 245R, Fig. 1, [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing members, as taught by Verhasselt, to be on the lateral sides of the cleaning head, as taught by Parr, since such a modification is merely an alternate equivalent structure to dispense cleaning solution to the floor.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as applied to claim 1-2, 5, 24, and 27  above, and further in view of Terry (2020/0154968). 
Regarding Claim 10, Verhasselt as modified teaches the limitations of claim 1, as described above, but fails to explicitly teach an accelerometer and a controller.  Terry teaches a floor cleaner with a fluid distribution system and can be considered analogous art because it is within the same field of endeavor.  Terry teaches an accelerometer (Ref. 512, Fig. 6, [0044]) configured to generate a first signal when the cleaning head moves in the first direction and a second signal when the cleaning head moves in the second direction ([0044] teaches the accelerometer teaches a signal for a forward and rearward direction) and a controller (Ref. 508, Fig. 6, [0044]) in communication with the accelerometer and the liquid distribution system ([0046]), wherein the controller is operable to selectively control delivery of solution through the first dispensing member and the second dispensing member based on the signal ([0046]).

Regarding Claim 11, Verhasselt as modified teaches the limitations of claim 10, as described above, and Terry further teaches wherein the controller is operatively connected to an actuator (Ref. 514, [0046]) to control liquid distribution.

Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt (2020/0196818) and Rench (5,287,591).
Regarding Claim 12, Verhasselt teaches . A floor cleaner (Ref. 10, Fig. 1, [0025]) comprising: 
a body (Ref. 18, Fig. 1, [0025]); 
a cleaning head (Ref. 12, Fig. 1, [0025]) pivotally connected to the body (Fig. 1), movable along a surface to be cleaned ([0036]); 
a first cleaning roller (Ref. 30, Fig. 2, [0031]) operatively positioned on the cleaning head (Fig. 3); 
a second cleaning roller (Ref. 32, Fig. 2, [0031]) spaced from and parallel to the first cleaning roller operatively positioned on the cleaning head (Fig. 3); 
a single suction nozzle (Ref. 78, fig. 4B, [0060]) having a horizontal inlet opening (Ref. 52, Fig. 4A, [0041]) extending longitudinally along the first cleaning roller, the inlet opening facing the first cleaning roller (Fig. 2); 
a drive assembly (Ref. 80, [0063], Fig. 3) operatively connected to and configured to rotate at least one of the first cleaning roller or the second cleaning roller ([0034] describes motors to rotate at least one of the rollers); 
a liquid distribution system including a supply tank (Ref. 20, Fig. 1, [0025]) and a dispensing member (Ref. 44, Fig. 2, [0035]) in fluid communication with the supply tank, wherein the dispensing member is configured to distribute fluid outside the cleaning head to the surface to be cleaned ([0037], Fig. 8) ; 
a suction source (Ref. 24, Fig. 1, [0025]) in fluid communication with the nozzle inlet opening ([0025]); 
a recovery reservoir (Ref. 22, Fig. 1, [0025]) in fluid communication with the suction nozzle and the suction source ([0025]), configured to receive fluid drawn through the nozzle inlet opening ([0025]). 
Verhasselt fails to explicitly teach the single suction nozzle positioned between the first cleaning roller and the second cleaning roller.  Rench teaches a floor cleaner with a fluid distribution system and can be considered analogous art because it is within the same field of endeavor.  Rench teaches the single suction nozzle positioned between the first cleaning roller and the second cleaning roller (Ref. 33, Fig. 3 shows the suction nozzle disposed between the first cleaning roller and the second cleaning roller).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the single suction nozzle, as taught by Verhasselt, to be positioned between the first cleaning roller and second cleaning roller, as taught by Rench, since such a modification is merely an alternate equivalent structure to allow the debris and liquid to be extracted and stored in the reservoir.

Regarding Claim 13, Verhasselt as modified  teaches the limitations of claim 12, as described above, and Verhasselt further teaches the cleaning head including a housing (Ref. 60, Fig. 2, [0050]) having a first sidewall (Fig. 3 annotated below) bounding a first end of each of the first and second cleaning rollers (Fig. 3), a second sidewall (Fig. 3 annotated below) bounding a second end of each of the first and second cleaning rollers, and a base portion (Ref. 62, Fig. 2, [0052]) extending over the first cleaning roller and the second cleaning roller (Fig. 2), the base portion forming a first roller cover portion (See annotated fig. 2 below) disposed along a first radius (Fig. 2 annotated below) around at least a portion of the first cleaning roller (Fig. 2), and a second roller cover portion (See annotated fig. 2 below) disposed along a second radius (Fig. 2 annotated below) around at least a portion of the second cleaning roller (Fig. 2).  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angular roller cover portion, as taught by Verhasselt, to be a smooth curve because it would allow a better fit to conform to the rollers.

    PNG
    media_image2.png
    585
    740
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    820
    media_image3.png
    Greyscale


Regarding Claim 14, Verhasselt as modified  teaches the limitations of claim 13, as described above, and Verhasselt further teaches wherein the first cleaning roller is a cylindrical roller (Ref. 30, Fig. 3, [0023] describes cylindrical roller brushes) having a first cleaning roller radius (See annotated Fig. 2 below) and the second cleaning roller is a cylindrical roller (Ref. 32, Fig. 3, [0023] describes cylindrical roller brushes)16Attorney Docket No. 025818-1683-USO2 having a second cleaning roller radius (See annotated fig. 2 below), and wherein the housing first radius is between 75% and 125% of the first cleaning roller radius and wherein the housing second radius is between 75% and 125% of the second cleaning roller radius (See annotated below).  Given the teachings of Verhasselt, it would have been obvious to one of ordinary skill before the effective filing date to configure the first and second house radius to be between 75% and 125% of the first cleaning roller.

    PNG
    media_image4.png
    508
    908
    media_image4.png
    Greyscale

Regarding Claim 15,  Verhasselt as modified  teaches the limitations of claim 14, as described above, and Verhasselt further teaches wherein the housing first radius is greater than the first cleaning roller radius (See annotated Fig. 2 below) and wherein the housing second radius is greater than the second cleaning roller radius (See annotated fig. 2 below).  

    PNG
    media_image4.png
    508
    908
    media_image4.png
    Greyscale

Regarding Claim 16, Verhasselt as modified  teaches the limitations of claim 12, as described above, and Verhasselt further teaches a wiper (Ref. 52, Fig. 4A, [0041]) disposed above the nozzle inlet opening extending along and engaging the first cleaning roller (Fig. 3).

Regarding Claim 17, Verhasselt as modified  teaches the limitations of claim 12, as described above, and Verhasselt further teaches wherein the drive assembly is operatively connected to the first cleaning roller rotatable in a first direction (Fig. 2 shows the first direction of rotation), the floor cleaner further including a second drive assembly (Ref. 82, [0063], Fig. 3) operatively connected to the second cleaning roller rotatable in a second direction (Fig. 2 shows the second direction of rotation), opposite the first direction.  

Regarding Claim 18, Verhasselt as modified  teaches the limitations of claim 17, as described above, and Verhasselt further teaches wherein the second drive assembly is driven by the first cleaning roller (Fig. 1 shows the first and second rollers driven by a belt). 

Regarding Claim 20, Verhasselt as modified  teaches the limitations of claim 12, as described above, and Verhasselt further teaches wherein the body and cleaning head are pivotally connected such that the body pivots about a first pivot axis (See annotated Fig. 1 below).  Rench further teaches the first pivot axis oriented along the direction of the first and second cleaning rollers and disposed between the first cleaning roller and the second cleaning roller (Fig. 1).   


    PNG
    media_image5.png
    681
    690
    media_image5.png
    Greyscale

Regarding Claim 21, Verhasselt as modified  teaches the limitations of claim 20, as described above, and Verhasselt further teaches wherein the body includes a connecting member (See annotated Fig. 1 below) attached to the cleaning head pivotable about the first pivot axis, and wherein an upper portion of the body pivots relative to the connecting member about a second pivot axis transverse to the first pivot axis (See annotated Fig. 1 below).  

    PNG
    media_image5.png
    681
    690
    media_image5.png
    Greyscale

Regarding Claim 22, Verhasselt as modified teaches the limitations of claim 20, as described above, and Verhasselt further teaches wherein the floor cleaner is supported from the surface to be cleaned by the first cleaning roller and the second cleaning roller (Fig. 1 shows the floor cleaner is supported in part from the surface by the first cleaning roller and second cleaning roller).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as modified as applied to claim 12-18 above, or alternatively in view of Anthony (3,774,262).
Regarding Claim 19, Verhasselt as modified  teaches the limitations of claim 12, as described above, and Verhasselt further teaches wherein the fluid distribution system selectively distributes fluid to the surface to be cleaned in a first direction beyond the first cleaning roller and in a second direction beyond the second cleaning roller ([0037], Fig. 8).  Verhasselt teaches that the plurality of dispensing members can extrude out the front of the device (Fig. 1).  By having the second dispensing member at the front, it is capable of delivering solution to the surface in a second direction beyond the second side because the solution would be delivered beyond the second side in a forward direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of dispensing member extrude out the front of the device because the solution would be delivered in a second direction beyond the second side of the cleaning head.  
Further, Anthony teaches a floor cleaning apparatus that teaches adjustable nozzles and can be considered analogous art because it is within the same field of endeavor.  Anthony teaches cleaning nozzles pointing in different directions ((Ref. 105, Fig. 4, [Col. 5, Line 56-57]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide dispensing members in both a forward and rearward position to provide improved cleaning when wetting the surface in both a forward and return motion as seen in Anthony.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Verhasselt as modified as applied to claim 12-18 above, or alternatively in view of Larson (5,515,568).
Regarding Claim 23, Verhasselt as modified teaches the limitations of claim 12, as described above, but fails to explicitly teach the first and second cleaning roller are axially offset.  Larson teaches a floor cleaner and can be considered analogous art because it is within the same field of endeavor.   Larson teaches wherein the first cleaning roller and the second cleaning roller are axially offset (Fig. 3, [Abstract & Col. 2, Line 18-21]).  Further Larson teaches a benefit thereof, is allowing the machine to scrub closer to walls ([Abstract]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second cleaning rollers, as taught by Verhasselt, to be axially offset, as taught by Larson, to provide increased functionality of the cleaning head by increasing the range of cleaning closer to walls.  

Allowable Subject Matter
Claims 6-7 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, Verhasselt as modified, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-2, 5, 24, and 27, as described above, but Verhasselt as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious wherein the valve is actuatable between a first position in communication with the first dispensing member when the body is pivoted toward the second side of the cleaning head and a second position in communication with the second dispensing member when the body is pivoted toward the first side of the cleaning head and in combination with the recited features of the claim and preceding claims.

Regarding Claim 25, Verhasselt as modified, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 1-2, 5, 24, and 27, as described above, but Verhasselt as modified, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious wherein the valve is actuatable between a first position in communication with the first dispensing member when the body is pivoted toward the second side of the cleaning head and a second position in communication with the second dispensing member when the body is pivoted toward the first side of the cleaning head and in combination with the recited features of the claim and preceding claims.

Claims 7 and 26 are allowable due to being dependent upon an allowable claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nayfa (3,761,987), Oxel (4,498,214), Holman (5,018,240), Lim (5,241,724), Mussalo (5,697,119), and Giddings (6,662,402) teach floor cleaners with fluid distribution systems and can be considered analogous art because they are within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723